 1

 2
 3

 4
 5
 6
 7
 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00091-MCE

12                                 Plaintiff,             ORDER GRANTING UNITED STATES’ MOTION
                                                          TO DISMISS COUNT FIVE OF THE
13                           v.                           INDICTMENT PURSUANT TO RULE 48(a) OF
                                                          THE FEDERAL RULES OF CRIMINAL
14   LAMONT MONTEZ THIBODEAUX,                            PROCEDURE

15                                 Defendant.

16
17          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and based upon the motion

18 filed by the United States, the Court finds it is in the interest of justice to grant the United States’ motion
19 and, therefore, IT IS HEREBY ORDERED that Count Five of the May 30, 2019 Indictment (ECF No.
20 40) against defendant Lamont Montez Thibodeaux is hereby DISMISSED without prejudice pursuant to
21 Federal Rule of Criminal Procedure 48(a).
22          IT IS SO ORDERED.

23 Dated: November 19, 2019
24
25
26
27
28


30
